
	
		II
		110th CONGRESS
		1st Session
		S. 2452
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Reid (for
			 Mr. Dodd (for himself,
			 Mr. Reed, Mr.
			 Schumer, Mr. Menendez,
			 Mr. Akaka, Mr.
			 Brown, Mr. Casey,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Harkin, Ms. Mikulski,
			 Mrs. Boxer, Mrs. McCaskill, Ms.
			 Klobuchar, Mrs. Feinstein,
			 and Mr. Durbin)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to provide protection
		  to consumers with respect to certain high-cost loans, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Home Ownership Preservation and
			 Protection Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Effective date and regulations.
					TITLE I—High-cost mortgages
					Sec. 101. Definitions relating to high-cost
				mortgages.
					Sec. 102. Additional protections for HOEPA loans.
					TITLE II—Protections applicable to subprime and certain other
				loans
					Sec. 201. Truth in Lending Act amendments.
					TITLE III—Protections for all home loan borrowers
					Sec. 301. Mortgage protections.
					TITLE IV—Good faith and fair dealing in appraisals
					Sec. 401. Duties of appraisers.
					TITLE V—Good faith and fair dealing in home loan
				servicing
					Sec. 501. Duties of lenders and loan servicers.
					Sec. 502. Real estate settlement procedures.
					Sec. 503. Effective
				date.
					TITLE VI—Foreclosure prevention counseling
					Sec. 601. Foreclosure prevention counseling.
					TITLE VII—Remedies and enforcement
					Sec. 701. Material disclosures and violations.
					Sec. 702. Right of rescission.
					Sec. 703. Civil liability.
					Sec. 704. Liability for monetary damages.
					Sec. 705. Remedy in lieu of rescission for certain
				violations.
					Sec. 706. Prohibition on mandatory arbitration.
					Sec. 707. Lender liability.
					TITLE VIII—Other banking agency authority
					Sec. 801. Inclusion of all banking agencies in the regulatory
				authority under the Federal Trade Commission Act with respect to depository
				institutions.
					TITLE IX—Miscellaneous
					Sec. 901. Authorizations.
				
			2.DefinitionsSection 103 of the Truth in Lending Act (15
			 U.S.C. 1602) is amended by adding at the end the following:
			
				(cc)Definitions
				relating to home mortgage loans
					(1)Home mortgage
				loanThe term home mortgage loan means a consumer
				credit transaction secured by a home, used or intended to be used as a
				principal dwelling, regardless of whether it is real or personal property, or
				whether the loan is used to purchase the home.
					(2)Mortgage
				brokerThe term mortgage broker means a person who,
				for compensation or in anticipation of compensation, arranges or negotiates or
				attempts to arrange or negotiate home mortgage loans or commitments for such
				loans, refers applicants or prospective applicants to creditors, or selects or
				offers to select creditors to whom requests for credit may be made.
					(3)Mortgage
				originatorThe term mortgage originator means any
				creditor or other person, including a mortgage broker, who, for compensation or
				in anticipation of compensation, engages either directly or indirectly in the
				acceptance of applications for home mortgage loans, solicitation of home
				mortgage loans on behalf of consumers, negotiation of terms or conditions of
				home mortgage loans on behalf of consumers or lenders, or negotiation of sales
				of existing home mortgage loans to institutional or noninstitutional lenders.
				It also includes any employee or agent of such person.
					(4)Nontraditional
				mortgage loanThe term nontraditional mortgage loan
				means a home mortgage loan that allows a consumer to defer payment of principal
				or interest.
					(5)Subprime
				mortgage loan
						(A)In
				generalThe term subprime mortgage loan means a home
				mortgage loan in which the annual percentage rate exceeds the greater of the
				thresholds determined under subparagraph (B) or (C), as applicable.
						(B)Treasury
				securities rate spreadA home mortgage loan is a subprime
				mortgage loan if the difference between the annual percentage rate for the loan
				and the yield on United States Treasury securities having comparable periods of
				maturity is equal to or greater than—
							(i)3
				percentage points, if the loan is secured by a first lien mortgage or deed of
				trust; or
							(ii)5 percentage
				points, if the loan is secured by a subordinate lien mortgage or deed of
				trust.
							(C)Conventional
				mortgage rate spreadA home mortgage loan is a subprime mortgage
				loan if the difference between the annual percentage rate for the loan and the
				annual yield on conventional mortgages, as published by the Board of Governors
				of the Federal Reserve System in statistical release H.15 (or any successor
				publication thereto) is either equal to or greater than—
							(i)1.75 percentage
				points, if the loan is secured by a first lien mortgage or deed of trust;
				or
							(ii)3.75 percentage
				points, if the loan is secured by a subordinate lien mortgage or deed of
				trust.
							(D)Rule of
				constructionFor purposes of subparagraph (B), the difference
				between the annual percentage rate of a home mortgage loan and the yield on
				United States Treasury securities having comparable periods of maturity shall
				be determined using the same procedures and calculation methods applicable to
				loans that are subject to the reporting requirements of the Federal Home
				Mortgage Disclosure Act, whether or not such loan is subject to or reportable
				under the provisions of that
				Act.
						.
		3.Effective date
			 and regulations
			(a)Effective
			 dateThis Act and the amendments made by this Act shall become
			 effective 6 months after the date of enactment of this Act, and shall apply to
			 all transactions consummated on or after that effective date, except as
			 otherwise specifically provided herein.
			(b)Regulations
			 requiredNot later than 6 months after the date of enactment of
			 this Act, the Board of Governors of the Federal Reserve System shall issue in
			 final form such regulations as are necessary to carry out this Act and the
			 amendments made by this Act.
			IHigh-cost
			 mortgages
			101.Definitions
			 relating to high-cost mortgages
				(a)High-cost
			 mortgage definedSection 103(aa) of the Truth in Lending Act (15
			 U.S.C. 1602(aa)) is amended by striking all that precedes paragraph (2) and
			 inserting the following:
					
						(aa)High-cost
				mortgage
							(1)Definition
								(A)In
				generalThe term high-cost mortgage, and a mortgage
				referred to in this subsection, mean a consumer credit transaction that is
				secured by the principal dwelling of a consumer, other than a reverse mortgage
				transaction, if—
									(i)in the case of a
				loan secured—
										(I)by a first
				mortgage on such dwelling, the annual percentage rate at consummation of the
				transaction will exceed by more than 8 percentage points the yield on United
				States Treasury securities having comparable periods of maturity on the 15th
				day of the month immediately preceding the month in which the application for
				the extension of credit is received by the creditor; or
										(II)by a subordinate
				or junior mortgage on such dwelling, the annual percentage rate at consummation
				of the transaction will exceed by more than 10 percentage points the yield on
				United States Treasury securities having comparable periods of maturity on the
				15th day of the month immediately preceding the month in which the application
				for the extension of credit is received by the creditor; or
										(ii)the total points
				and fees payable in connection with the loan exceed—
										(I)in the case of a
				loan for $20,000 or more, 5 percent of the total loan amount; or
										(II)in the case of a
				loan for less than $20,000, the lesser of 8 percent of the total loan amount or
				$1,000.
										(B)Introductory
				rates taken into accountFor purposes of subparagraph (A)(i), the
				annual percentage rate shall be determined as—
									(i)in the case of a
				fixed-rate loan in which the rate of interest will not vary during the term of
				the loan, the interest rate in effect on the date of consummation of the
				transaction;
									(ii)in the case of a
				loan in which the rate of interest varies solely in accordance with an index,
				the interest rate determined by adding the index rate in effect on the date of
				consummation of the transaction to the maximum margin permitted at any time by
				the terms of the loan agreement; and
									(iii)in the case of
				any other loan in which the rate may vary at any time during the term of the
				loan for any reason, the interest charged on the loan at the maximum rate that
				may be charged during the term of the
				loan.
									.
				(b)Adjustment of
			 percentage pointsSection 103(aa)(2) of the Truth in Lending Act
			 (15 U.S.C. 1602(aa)(2)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)An increase or decrease under
				subparagraph (A)—
							(i)may not result in the number of
				percentage points referred to in paragraph (1)(A)(i)(I) being less than 6
				percentage points or greater than 10 percentage points; and
							(ii)may not result in the number of
				percentage points referred to in paragraph (1)(A)(i)(II) being less than 8
				percentage points or greater than 12 percentage
				points.
							.
				(c)Points and fees
			 defined
					(1)In
			 generalSection 103(aa)(4) of the Truth in Lending Act (15 U.S.C.
			 1602(aa)(4)) is amended—
						(A)by striking
			 (1)(B) and inserting (1)(A)(ii);
						(B)by striking
			 subparagraph (B) and inserting the following:
							
								(B)all compensation paid directly or
				indirectly by a consumer or creditor to a mortgage broker or from any source,
				including a mortgage broker that originates a loan in the name of the broker in
				a table funded
				transaction;
								;
						(C)in subparagraph
			 (C)(iii), by striking and at the end;
						(D)by redesignating
			 subparagraph (D) as subparagraph (G); and
						(E)by inserting
			 after subparagraph (C) the following:
							
								(D)premiums or other charges payable at
				or before consummation of the loan for any credit life, credit disability,
				credit unemployment, or credit property insurance, or any other accident,
				loss-of-income, life, or health insurance, or any payments directly or
				indirectly for any debt cancellation or suspension agreement or contract,
				except that insurance premiums or debt cancellation or suspension fees
				calculated and paid in full on a monthly basis shall not be considered financed
				by the creditor;
								(E)the maximum prepayment fees and
				penalties which may be charged or collected under the terms of the loan
				documents;
								(F)all prepayment fees or penalties that
				are incurred by the customer, if the loan refinances a previous loan made or
				currently held by the same creditor or an affiliate of the creditor;
				and
								.
						(2)Calculation of
			 points and fees for open-end loansSection 103(aa) of the Truth
			 in Lending Act (15 U.S.C. 1602(aa)) is amended—
						(A)by redesignating
			 paragraph (5) as paragraph (7); and
						(B)by inserting
			 after paragraph (4) the following:
							
								(5)Calculation of
				points and fees for open-end loansIn the case of a loan under an
				open-end credit plan, points and fees shall be calculated, for purposes of this
				section and section 129, by adding the total points and fees known at or before
				closing, including the maximum prepayment penalties which may be charged or
				collected under the terms of the loan documents, plus the minimum additional
				fees that the consumer would be required to pay to draw down an amount equal to
				the total credit
				line.
								.
						(d)High-cost
			 mortgage lenderSection 103(f) of the Truth in Lending Act (15
			 U.S.C. 1602(f)) is amended by striking the last sentence and inserting the
			 following: Any person who originates or brokers 2 or more mortgages
			 referred to in subsection (aa) in any 12-month period, any person who
			 originates 1 or more such mortgages through a mortgage broker in any 12-month
			 period or in connection with a table funded transaction involving such a
			 mortgage, and any person to whom the obligation is initially assigned at or
			 after settlement, shall be considered to be a creditor for purposes of this
			 title..
				(e)Bona fide
			 discount loan discount points and prepayment penaltiesSection
			 103(aa) of the Truth in Lending Act (15 U.S.C. 1602(aa)) is amended by
			 inserting after paragraph (5), as added by this Act, the following:
					
						(6)Bona fide
				discount points
							(A)In
				generalFor the purpose of determining the amount of points and
				fees under this subsection—
								(i)not more than 2
				bona fide discount points payable by the consumer in connection with the
				mortgage shall be excluded, but only if the interest rate from which the
				interest rate on the mortgage will be discounted does not exceed by more than 1
				percentage point the required net yield for a 90-day standard mandatory
				delivery commitment for a reasonably comparable loan from either the Federal
				National Mortgage Association or the Federal Home Loan Mortgage Corporation,
				whichever is greater; and
								(ii)unless 2 bona
				fide discount points have been excluded under subparagraph (A), not more than 1
				bona fide discount point payable by the consumer in connection with the
				mortgage shall be excluded, but only if the interest rate from which the
				interest rate on the mortgage will be discounted does not exceed by more than 2
				percentage points the required net yield for a 90-day standard mandatory
				delivery commitment for a reasonably comparable loan from either the Federal
				National Mortgage Association or the Federal Home Loan Mortgage Corporation,
				whichever is greater.
								(B)DefinitionFor
				purposes of subparagraph (A), the term bona fide discount points
				means loan discount points which are knowingly paid by the consumer for the
				purpose of reducing, and which in fact result in a bona fide reduction of, the
				interest rate or time-price differential applicable to the mortgage.
							(C)Exception for
				interest rate reductions inconsistent with industry
				normsSubparagraph (A) shall not apply to discount points used to
				purchase an interest rate reduction, unless the amount of the interest rate
				reduction purchased is reasonably consistent with established industry norms
				and practices for secondary mortgage market
				transactions.
							.
				102.Additional
			 protections for HOEPA loans
				(a)No prepayment
			 penaltiesSection 129(c) of the Truth in Lending Act (15 U.S.C.
			 1639(c)) is amended—
					(1)by striking
			 paragraph (2); and
					(2)in paragraph
			 (1)—
						(A)by striking
			 (1) In
			 general.—; and
						(B)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving
			 the margins 2 ems to the left.
						(b)No balloon
			 paymentsSection 129(e) of the Truth in Lending Act (15 U.S.C.
			 1639(e)) is amended to read as follows:
					
						(e)No balloon
				paymentsNo high-cost mortgage may contain a scheduled payment
				that is more than twice as large as the average of any earlier required
				scheduled payments, except that this subsection shall not apply when the
				payment schedule is adjusted to the seasonal or irregular income of the
				consumer.
						.
				(c)Other
			 Prohibitions on high-cost mortgagesSection 129 of the Truth in
			 Lending Act (15 U.S.C. 1639) is amended by adding at the end the
			 following:
					
						(m)No yield spread
				premiumsNo person may provide, and no mortgage originator may
				receive, directly or indirectly, any compensation for originating a home
				mortgage loan that is more costly than that for which the consumer qualifies,
				or that is based on, or varies with, the terms of any home mortgage
				loan.
						(n)Acceleration of
				debtNo high-cost mortgage may contain a provision which permits
				the creditor, in its sole discretion, to accelerate the indebtedness, other
				than in any case in which repayment of the loan has been accelerated by
				default, pursuant to a due-on-sale provision, or for a breach of a material
				provision of the loan documents unrelated to the payment schedule.
						(o)Restriction on
				financing points and feesNo creditor may, directly or
				indirectly, finance, in connection with any high-cost mortgage—
							(1)any prepayment
				fee or penalty payable by the consumer in a refinancing transaction, if the
				creditor or an affiliate of the creditor is the noteholder of the note being
				refinanced; or
							(2)any points or
				fees as defined in section 103(aa)(4).
							(p)Prohibition on
				evasions, structuring of transactions, and reciprocal
				arrangementsA creditor may not take any action in connection
				with a high-cost mortgage—
							(1)to structure a
				loan transaction as an open-end credit plan or another form of loan for the
				purpose and with the intent of evading the provisions of this title; or
							(2)to divide any
				loan transaction into separate parts for the purpose and with the intent of
				evading the provisions of this title.
							(q)Modification
				and deferral fees prohibitedA creditor may not charge a consumer
				any fee to modify, renew, extend, or amend a high-cost mortgage, or to defer
				any payment due under the terms of such mortgage, unless the modification,
				renewal, extension, or amendment results in a lower annual percentage rate on
				the mortgage for the consumer, and then only if the fee is bona fide and
				reasonable.
						(r)Net tangible
				benefitIn accordance with regulations prescribed by the Board,
				no originator may make, provide, or arrange a high-cost mortgage loan that
				involves a refinancing of a prior existing home mortgage loan, unless the new
				loan will provide a net tangible benefit to the
				consumer.
						.
				IIProtections
			 applicable to subprime and certain other loans
			201.Truth in
			 Lending Act amendmentsThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after
			 section 129 the following new section:
				
					129A.Protections
				for subprime and nontraditional home loans
						(a)Assessment of
				ability To pay
							(1)In
				general
								(A)In
				generalBefore entering into or otherwise facilitating a subprime
				or nontraditional mortgage loan, each mortgage originator shall verify the
				reasonable ability of the borrower to pay the principal and interest on the
				loan and any real estate taxes and homeowner insurance fees and
				premiums.
								(B)ConsiderationsA
				determination under subparagraph (A) shall include consideration of—
									(i)the income of the
				borrower;
									(ii)the credit
				history of the borrower;
									(iii)the current
				obligations and employment status of the borrower;
									(iv)the
				debt-to-income ratio of the monthly gross income of the borrower, inclusive of
				all scheduled or otherwise significant debt payments and total monthly housing
				payments, including taxes, property and private mortgage insurance, any
				required homeowner or condominium fees, and any subordinate mortgages,
				including those that will be made contemporaneously to the same
				borrower;
									(v)the residual
				income of the borrower; and
									(vi)other available
				financial resources, other than the equity of the borrower in the principal
				dwelling that secures or would secure the loan.
									(2)Variable
				mortgage ratesIn the case of a subprime or nontraditional
				mortgage loan, with respect to which the applicable rate of interest may vary,
				for purposes of paragraph (1), the ability to pay shall be determined based on
				the monthly payment that could be due from the borrower, using as
				assumptions—
								(A)the fully indexed
				interest rate;
								(B)a repayment
				schedule which achieves full amortization over the life of the loan, assuming
				no default by the borrower;
								(C)for products that
				permit negative amortization, the initial loan amount plus any balance increase
				that may accrue from the negative amortization provision;
								(D)that the loan is
				to be repaid in substantially equal monthly amortizing payments for principal
				and interest over that period of time which would be permitted after the
				consumer has made lower payments, as permitted under the terms of the loan, and
				which includes any additions to principal that will result from such permitted
				lower payments, with no balloon payment, unless the loan contract requires a
				more rapid repayment schedule to be used in the calculation; and
								(E)the reasonably
				foreseeable capacity of the borrower to make payments, assuming market changes
				as to the contract index rate over the period of the loan, using, to make such
				assessment, a credible market rate determined according to regulations issued
				by the Board, which regulations shall require reasonable market expectations to
				be a factor.
								(3)Rebuttable
				presumption
								(A)In
				generalFor purposes of this subsection there is a rebuttable
				presumption that a mortgage was made without regard to repayment ability if, at
				the time at which the loan was consummated, the total monthly debts of the
				borrower, including total monthly housing payments, taxes, property, and
				private mortgage insurance, any required homeowner or condominium fees, and any
				subordinate mortgages, including those that will be made contemporaneously to
				the same borrower, exceed 45 percent of the monthly gross income of the
				borrower.
								(B)RebuttalTo
				rebut the presumption of inability to repay under subparagraph (A) the creditor
				shall, at minimum, determine and consider the residual income of the borrower
				after payment of current expenses and proposed home loan payments, except that
				no presumption of ability to make the scheduled payments to repay the
				obligation shall arise solely from the fact that, at the time at which the loan
				is consummated, the total monthly debts of the borrower (including amounts owed
				under the loan) does not exceed 45 percent of the monthly gross income of the
				borrower.
								(b)Requirement of
				tax and insurance escrowsNo subprime or nontraditional mortgage
				loan may be arranged, approved, or made without requiring escrow of tax and
				insurance installments calculated in accordance with the requirements of
				section 10 of the Real Estate Settlement Procedures Act of 1974, and
				regulations promulgated pursuant thereto, and mortgage insurance premiums, if
				any.
						(c)Prohibition on
				prepayment penaltiesNo subprime or nontraditional mortgage loan
				may contain a provision that requires a consumer to pay a penalty for paying
				all or part of the principal before the date on which it is due.
						(d)Prohibition on
				yield-spread premiumsNo person may provide, and no mortgage
				originator may receive, directly or indirectly, any compensation for
				originating a subprime or nontraditional mortgage loan that is more costly than
				that for which the consumer qualifies, or that is based on, or varies with, the
				terms (other than the amount of loan principal) of any home mortgage
				loan.
						(e)Net tangible
				benefit
							(1)In
				generalIn accordance with regulations prescribed by the Board,
				no originator may make, provide, or arrange a subprime or nontraditional
				mortgage loan that involves a refinancing of a prior existing home mortgage
				loan, unless the new loan will provide a net tangible benefit to the
				consumer.
							(2)Certain loans
				providing no net tangible benefitFor purposes of paragraph (1),
				a mortgage loan that involves refinancing of a prior existing mortgage loan
				shall not be considered to provide a net tangible benefit to the borrower if
				the costs of the refinanced loan, including points, fees, and other charges,
				exceed the amount of any newly advanced principal, less the points, fees, and
				other charges, without any corresponding changes in the terms of the refinanced
				loan that are advantageous to the
				borrower.
							.
			IIIProtections for
			 all home loan borrowers
			301.Mortgage
			 protectionsThe Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section
			 129A, as added by this Act, the following new section:
				
					129B.Protections
				for all home loans
						(a)Duties of all
				mortgage originatorsEach mortgage originator shall, with respect
				to each home mortgage loan and, in addition to requirements under other
				applicable provisions of Federal or State law—
							(1)safeguard and
				account for any money handled for the borrower;
							(2)follow reasonable
				and lawful instructions from the borrower;
							(3)act with
				reasonable skill, care, and diligence;
							(4)act in good faith
				and with fair dealing in any transaction, practice, or course of business in
				connection with the originating of any home mortgage loan; and
							(5)make reasonable
				efforts to secure a home mortgage loan that is appropriately advantageous to
				the borrower, considering all of the circumstances, including the product type,
				rates, charges, and repayment terms of the loan.
							(b)Duties of
				mortgage brokersEach mortgage broker shall with respect to each
				home mortgage loan be deemed to have a fiduciary relationship with the
				borrower, and, in addition to duties imposed by other applicable provisions of
				Federal or State law, shall—
							(1)act in the best
				interest of the borrower and in the utmost good faith toward the borrower, and
				refrain from compromising the rights or interests of the borrower in favor of
				the rights or interests of another, including a right or interest of the
				mortgage broker; and
							(2)clearly disclose
				to the borrower, not later than 3 days after receipt of the loan application,
				all material information that might reasonably affect the rights, interests, or
				ability of the borrower to receive the borrower's intended benefit from the
				home mortgage loan, including total compensation that the broker would receive
				from any of the loan options that the broker presents to the borrower.
							(c)Prohibition on
				steering
							(1)In
				generalIn connection with a home mortgage loan, a mortgage
				originator may not steer, counsel, or direct a consumer to a loan with rates,
				charges, principal amount, or prepayment terms that are more costly than that
				for which the consumer qualifies.
							(2)Duties to
				consumersIf unable to suggest, offer, or recommend to a consumer
				a home mortgage loan that is not more expensive than that for which the
				consumer qualifies, a mortgage originator shall disclose to the
				consumer—
								(A)that the creditor
				does not offer a home mortgage loan that is not more expensive than that for
				which the consumer qualifies, but that other creditors may offer such a loan;
				and
								(B)the reasons that
				the products and services offered by the mortgage originator are not available
				to or reasonably advantageous for the consumer.
								(3)Prohibited
				conductIn connection with a home mortgage loan, a mortgage
				originator may not—
								(A)mischaracterize
				the credit history of a consumer or the home loans available to a
				consumer;
								(B)mischaracterize
				or suborn mischaracterization of the appraised value of the property securing
				the extension of credit; and
								(C)if unable to
				suggest, offer, or recommend to a consumer a loan that is not more expensive
				than that for which the consumer qualifies, discourage a consumer from seeking
				a home mortgage loan from another creditor or with another mortgage
				originator.
								(d)Required
				documentation
							(1)In
				generalWith respect to any home mortgage loan, a mortgage
				originator shall base its determination of the ability of a consumer to pay
				on—
								(A)documentation of
				all sources of income verified by tax returns, payroll receipts, bank records,
				or the best and most appropriate form of documentation available, subject to
				such requirements and exceptions as determined appropriate by the Board;
				and
								(B)the
				debt-to-income ratio and the residual income of the consumer after payment of
				current expenses and proposed home loan payments.
								(2)LimitationA
				statement provided by a consumer of the income and financial resources of the
				consumer, without other documentation referred to in paragraph (1), is not
				sufficient verification for purposes of assessing the ability of the consumer
				to pay.
							(e)Limitations on
				yield-spread premiums
							(1)In
				generalExcept as provided in paragraph (2), no person may
				provide, and no mortgage originator may receive, directly or indirectly, any
				compensation for originating a home mortgage loan that is more costly than that
				for which the consumer qualifies, or that is based on, or varies with, the
				terms of any home mortgage loan (other than the amount of loan
				principal).
							(2)Limited
				exception for no-cost loansNotwithstanding paragraph (1), in a
				home mortgage loan, other than a high-cost mortgage loan, a subprime mortgage
				loan, or a nontraditional mortgage loan, a mortgage broker may receive
				compensation in the form of an increased rate, but only if—
								(A)the mortgage
				broker receives no other compensation, however denominated, directly or
				indirectly, from the consumer, creditor, or other mortgage originator;
								(B)the loan does not
				include discount points, origination points, or rate reduction points, however
				denominated, or any payment reduction fee, however denominated;
								(C)the loan does not
				include a prepayment penalty; and
								(D)there are no
				other closing costs associated with the loan, except for fees to government
				officials or amounts to fund escrow accounts for taxes and insurance.
								(f)Recommended
				defaultNo creditor shall recommend or encourage default on an
				existing loan or other debt prior to and in connection with the closing or
				planned closing of a mortgage loan that refinances all or any portion of such
				existing loan or debt.
						(g)Effect of
				foreclosure on preexisting lease
							(1)In
				generalNotwithstanding any other provision of law, in the case
				of any foreclosure with respect to a home mortgage loan entered into after the
				date of enactment of this Act, any successor in interest in such property
				pursuant to the foreclosure shall assume such interest subject to—
								(A)the provision, by the successor in
				interest, of a notice to vacate to any bona fide tenant at least 90 days before
				the effective date of the notice to vacate; and
								(B)the rights of any bona fide tenant, as of
				the date of such notice of foreclosure—
									(i)under any bona fide lease entered into
				before the notice of foreclosure to occupy the premises until the end of the
				remaining term of the lease; or
									(ii)without a lease or with a lease terminable
				at will under State law, subject to the receipt by the tenant of the 90-day
				notice under subparagraph (A).
									(2)Bona fide lease
				or tenancyFor purposes of
				this section, a lease or tenancy shall be considered bona fide only if—
								(A)the mortgagor under the contract is not the
				tenant;
								(B)the lease or
				tenancy was the result of an arms-length transaction; or
								(C)the lease or
				tenancy requires the receipt of rent that is not substantially less than fair
				market rent for the
				property.
								.
			IVGood faith and
			 fair dealing in appraisals
			401.Duties of
			 appraisersThe Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section
			 129B, as added by this Act, the following new section:
				
					129C.Duties of
				appraisers
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)AppraiserThe
				term appraiser means a person who—
								(A)is certified or
				licensed by the State in which the property to be appraised is located;
				and
								(B)performs each
				appraisal in conformity with the Uniform Standards of Professional Appraisal
				Practice and title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989, and the regulations prescribed under such title, as in
				effect on the date of the appraisal.
								(2)Qualifying
				bondThe term qualifying bond means a bond equal
				to not less than 1 percent of the aggregate value of all homes appraised by an
				appraiser of real property in connection with a home mortgage loan in the
				calendar year preceding the date of the transaction, with respect to
				which—
								(A)the bond shall
				inure first to the benefit of the homeowners who have claims against the
				appraiser under this title or any other applicable provision of law, and second
				to the benefit of originating creditors that complied with their duty of good
				faith and fair dealing in accordance with this title; and
								(B)any assignee or
				subsequent transferee or trustee shall be a beneficiary of the bond, only if
				the originating creditor qualified for such treatment.
								(b)Standard of
				careEach appraiser shall, in addition to the duties imposed by
				otherwise applicable provisions of Federal or State law, with respect to each
				home mortgage loan in which the appraiser is involved—
							(1)act with
				reasonable skill, care, diligence, and in accordance with the highest
				standards; and
							(2)act in good faith
				and with fair dealing in any transaction, practice, or course of business
				associated with the transaction.
							(c)Duties of
				appraisers
							(1)Objective
				appraisalsAll appraisals carried out by an appraiser shall be
				accurate and reasonable. An appraiser shall have no direct or indirect interest
				in the property to be appraised, the real estate transaction prompting such
				appraisal, or the home loan involved in such transaction.
							(2)Bond
				requirementNo appraiser may charge, seek, or receive
				compensation for an appraisal unless the appraisal is covered by a qualifying
				bond.
							(3)No target
				valuesNo lender or loan servicer may, with respect to a home
				mortgage loan, in any way—
								(A)seek to influence
				an appraiser or otherwise to encourage a targeted value in order to facilitate
				the making or pricing of the home mortgage loan; or
								(B)select an
				appraiser on the basis of an expectation that such appraiser would provide a
				targeted value in order to facilitate the making or pricing of the home
				mortgage loan.
								(4)Prohibition on
				certain disclosuresNeither the appraisal order nor any other
				communication in any form by an appraiser may include the requested loan amount
				or any estimate of value for the property to serve as collateral, either
				express or implied.
							(d)Appraisal
				reportIn any case in which an appraisal is performed in
				connection with a home mortgage loan, the lender or loan servicer shall provide
				a copy of the appraisal report to an applicant for a home mortgage loan,
				whether credit is granted, denied, or the application was withdrawn. The first
				copy of this report shall be provided to the applicant without charge.
						(e)RemediesIn
				addition to other remedies, in any action for a violation of this section, the
				following shall apply:
							(1)Required
				modificationIf a retrospective appraisal determines that the
				appraisal upon which the home loan was based exceeded the true market value by
				10 percent or more, the holder of the loan shall modify the loan and recast the
				loan ab initio to a loan amount that is at the same loan-to-value which the
				original loan purported to be. All payments made prior to the recasting of such
				loan shall be applied to the reduced loan amount.
							(2)Agency ability
				to modify true value tolerance levelIf a consumer has a right of
				action or a defense against the holder of the home loan when the appraisal upon
				which the home loan was based exceeds the true market value of the home by 10
				percent or more, the regulatory agency which oversees appraisers in the
				jurisdiction in which the collateral is located has the authority to issue
				rules which permit the 10 percent tolerance level established in this paragraph
				to deviate by no more than 2 percent where local conditions warrant.
							(3)Collection from
				appraiser's qualifying bondA consumer awarded remedies pursuant
				to this section shall have the right to collect such remedies from the
				appraiser’s qualifying bond.
							(f)Civil
				liability
							(1)In
				generalAny appraiser who fails to comply with any requirement of
				this section with respect to a borrower designated in a home mortgage loan
				contract, is liable to such borrower in an amount equal to the sum of—
								(A)any actual
				damages sustained by such borrower as a result of the failure;
								(B)an amount not
				less than $5,000; or
								(C)in the case of
				any successful action to enforce the foregoing liability, the costs of the
				action, together with a reasonable attorney’s fee as determined by the
				court.
								(2)JurisdictionAny
				action by a borrower for a failure to comply with the requirements of this
				section may be brought in any United States district court, or in any other
				court of competent jurisdiction, not later than 3 years from the date of the
				occurrence of such violation. This subsection does not bar a person from
				asserting a violation of this section in an action to collect the debt owed on
				a home mortgage loan, or foreclose upon the home securing a home mortgage loan,
				or to stop a foreclosure upon that home, which was brought more than 3 years
				after the date of the occurrence of the violation as a matter of defense by
				recoupment or set-off in such action. An action under this section does not
				create an independent basis for removal of an action to a United States
				district court.
							(3)State attorney
				general enforcementAn action to enforce a violation of this
				section may also be brought by the appropriate State attorney general in any
				appropriate United States district court, or any other court of competent
				jurisdiction, not later than 3 years after the date on which the violation
				occurs. An action under this section does not create an independent basis for
				removal of an action to a United States district
				court.
							.
			VGood
			 faith and fair dealing in home loan servicing
			501.Duties of
			 lenders and loan servicersThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after
			 section 129C, as added by this Act, the following new section:
				
					129D.Duties of
				lenders and loan servicers
						(a)Standard of
				care
							(1)Agency
				relationshipIn the case of any home loan serviced by a loan
				servicer on behalf of a lender, the loan servicer shall be deemed an agent of
				that lender, and shall be subject to all requirements of agents otherwise
				applicable under Federal or State law.
							(2)Fair
				dealingEach lender and loan servicer shall, in addition to the
				duties imposed by otherwise applicable provisions of Federal or State law, with
				respect to each home mortgage loan, including any home mortgage loan in default
				or in which the homeowner has filed for bankruptcy—
								(A)act with
				reasonable skill, care, diligence, and in accordance with the highest
				standards; and
								(B)act in good faith
				and with fair dealing in any transaction, practice, or course of business
				associated with the home mortgage loan.
								(b)Rules for
				assessment of fee
							(1)In
				generalNo home mortgage loan contract may require, nor may any
				lender or loan servicer assess or receive, any fees or charges other than
				interest, late fees as specifically authorized in this section, or fees
				assessed for nonsufficient funds, and charges allowed pursuant to subsection
				(i)(1)(B), until the home mortgage loan is the subject of a foreclosure
				proceeding and the debt on such loan has been accelerated.
							(2)Fee
				limitationsAny permissible fee or charge described under
				paragraph (1) shall be—
								(A)reasonable;
								(B)for services
				actually rendered; and
								(C)specifically
				authorized by the terms of the home mortgage loan contract and State
				law.
								(3)Assessment and
				disclosure
								(A)In
				generalAny permissible fee or charge described under paragraph
				(1) shall be—
									(i)assessed not
				later than 30 days after the date on which the fee was accrued; and
									(ii)explained
				clearly and conspicuously in the next monthly accounting statement provided to
				the borrower designated in the home mortgage loan contract.
									(B)Failure to
				complyFailure by a lender or loan servicer to comply with the
				requirements set forth under subparagraph (A) shall result in the waiver of the
				fee.
								(4)Required
				statementsEach month a lender or loan servicer shall provide to
				each borrower designated in a home mortgage loan contract entered into by such
				lender or loan servicer a periodic statement that clearly and in plain english
				explains—
								(A)the application
				of the prior month’s payment by the borrower, including the allocation of the
				payment to interest, principal, escrow, and fees;
								(B)the status of the
				escrow account held on behalf of the borrower, including the payments into and
				from the escrow account; and
								(C)the assessment of
				fees accruing in the previous month, including the reason that such fee accrued
				and the date such fee accrued.
								(c)Maximum
				allowable late fees charged after loan closing
							(1)In
				generalNo lender or loan servicer may impose a charge or fee for
				late payment of any amount due on a home mortgage loan—
								(A)unless the home
				mortgage loan contract specifically authorizes the charge or fee;
								(B)in an amount in
				excess of 5 percent of the amount of the payment past due;
								(C)before the end of
				the 15-day period after the date the payment is due, or in the case of a home
				mortgage loan on which interest on each installment is paid in advance, before
				the end of the 30-day period after the date the payment is due; or
								(D)more than once
				with respect to a single late payment.
								(2)Rule of
				constructionFor purposes of this subsection, payments on any
				amount due on a home mortgage loan shall be applied first to current
				installments, then to delinquent payments, and then to delinquency
				charges.
							(3)Coordination
				with subsequent late feesIf a home loan mortgage payment is
				otherwise a full payment for the applicable period and is paid on its due date
				or within an applicable grace period, and the only delinquency or insufficiency
				of payment is attributable to a late fee or delinquency charge assessed on an
				earlier payment, no late fee or delinquency charge may be imposed on such
				payment.
							(d)Prompt
				crediting of payments requiredEach home loan mortgage payment
				amount received by a lender or a loan servicer shall be accepted and credited
				on the date received. Such payments shall be credited to interest and principal
				due on the home mortgage loan before crediting the payment to taxes, insurance,
				or fees.
						(e)Collateral
				protection insurance
							(1)In
				generalA lender or loan servicer may not charge any borrower
				designated in a home mortgage loan contract for collateral protection
				insurance, unless—
								(A)the home mortgage
				loan contract requires the borrower to maintain insurance on the collateral and
				clearly delineates—
									(i)the terms and
				conditions for imposition of and payment of the collateral;
									(ii)that such
				insurance may not protect the interests of the borrower and may be
				substantially more expensive than insurance that the borrower could purchase
				independently; and
									(iii)that the
				borrower will be charged for the cost of the insurance;
									(B)the lender or
				loan servicer makes every effort to avoid the necessity of requiring collateral
				protection insurance, including at least written notice and telephone
				communications with the borrower and the insurance agent of record regarding
				the—
									(i)obligation of the
				borrower to maintain property insurance; and
									(ii)additional cost
				to the borrower on a monthly basis if collateral protection insurance is
				required;
									(C)clear notice is
				received by the borrower at least 15 days in advance of the charge for
				collateral protection insurance, including—
									(i)notice that
				the—
										(I)placement of the
				insurance is imminent;
										(II)costs of the
				insurance will be paid by the borrower; and
										(III)the insurance
				will not protect the borrower from loss;
										(ii)notice of the
				amount of the new monthly payment; and
									(iii)instructions on
				the steps that the borrower may take to avoid such charge; and
									(D)charges for such
				insurance are bona fide and reasonable.
								(2)ProhibitionIn
				no event is collateral protection insurance permitted when a lender or loan
				servicer is collecting fees in escrow from the borrower for the payment of
				property taxes and insurance, unless the borrower has had his or her insurance
				cancelled for some reason other than non-payment of the premium.
							(3)Notice of
				chargeAfter a charge for the purchase of collateral protection
				insurance has been issued by a lender or loan servicer, notice of the new
				monthly payment requirements shall be delivered to the borrower at least 15
				days prior to the first increased payment—
								(A)explaining the
				imposition of the new charges for such insurance; and
								(B)providing
				information on what the borrower can do to obviate the need for such
				insurance.
								(f)Obligations of
				lender or loan servicer To handle escrow fundsA lender or loan
				servicer shall make all payments from the escrow account held for the borrower
				designated in a home mortgage loan contract for insurance, taxes, and other
				charges with respect to the property secured by such contract in a timely
				manner to ensure that no late penalties are assessed and that no other negative
				consequences result, regardless of whether the loan is delinquent,
				unless—
							(1)there are not
				sufficient funds in the account of such borrower to cover the payments;
				and
							(2)the lender or
				loan servicer has a reasonable basis to believe that recovery of the funds will
				not be possible.
							(g)Information
				exchange and dispute requirements
							(1)Mandatory
				response to borrowers' requests
								(A)In
				generalA lender or loan servicer shall respond to any request
				for information about a home mortgage loan or for resolution of any dispute
				involving a home mortgage loan submitted by a borrower designated in a home
				mortgage loan contract entered into by such lender or loan servicer.
								(B)Timing or
				responseA response required under subparagraph shall
				occur—
									(i)without cost to
				the requesting borrower; and
									(ii)not later than
				10 days after the receipt of such request.
									(C)Scope of
				obligationThe scope of the response requirement set forth in
				subparagraph (A), includes—
									(i)providing—
										(I)the status of the
				borrowers account, including whether the account is current, or if not, the
				date the account went into default;
										(II)the current
				balance due on the home mortgage loan of the borrower, including the principal
				due, an explanation of the escrow balance, and whether there are any escrow
				deficiencies or shortages;
										(III)a full payment
				history of the borrower, which shows in a clear and easily understandable
				manner all of the activity on the home mortgage loan of the borrower since the
				origination of the loan, including the escrow account and the application of
				payments; and
										(IV)a copy of the
				original note and security instrument;
										(ii)correcting
				errors relating to the allocation of payments made by the borrower, final
				balances for purposes of paying off the loan or avoiding foreclosure, and other
				lender or loan servicer obligations;
									(iii)providing the
				identity, address, and other relevant information about the owner or assignee
				of the home mortgage loan; and
									(iv)providing a
				telephone number on each regular account statement that gives the borrower
				access to a live person with the information and authority to answer questions
				and resolve issues.
									(2)No sharing of
				informationDuring the 90-day period beginning on the date of the
				receipt of a request from a borrower under paragraph (1), a lender or loan
				servicer may not provide information to any reporting agency regarding any
				overdue payment, or other default on the home mortgage loan, by such borrower
				to any consumer reporting agency (as such term is defined in section 603(f) of
				the Fair Credit Reporting Act).
							(3)Maintenance of
				recordsA lender or loan servicer shall maintain written and
				electronic records of the handling of any oral request made by a borrower under
				this subsection.
							(h)Mandatory loss
				mitigation
							(1)In
				generalA lender or loan servicer shall not initiate a
				foreclosure of a home mortgage loan unless that lender or loan servicer has
				made a good faith review of the financial situation of the borrower designated
				in such home mortgage loan contract and has offered, whenever feasible, a
				repayment plan, forbearance, loan modification, or other option to assist the
				borrower in bringing his or her delinquent account into arrears. In the event
				that such options are not feasible, the lender or loan servicer shall refer the
				borrower to a housing counseling agency approved by the Secretary of Housing
				and Urban Development under section 106(d) of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x(d)).
							(2)Reports on loss
				mitigation activities
								(A)In
				generalEach servicer shall report to the Board once every 3
				months on the extent and results of its loss mitigation activities.
								(B)Form and
				contentThe Board shall prescribe, by regulation, the form and
				content of the reports required by this paragraph which shall include—
									(i)categories of
				measures that result in modifications of loan provisions, including payment
				schedules, loan principle, and loan interest;
									(ii)forebearance
				agreements;
									(iii)acceptance of a
				reduced amount in satisfaction of the loan;
									(iv)assumption of
				the loan;
									(v)pre-foreclosure
				sales; and
									(vi)deeds in lieu of
				foreclosure, and foreclosures.
									(C)BasisData
				required by this paragraph shall be reported on a servicer and lender
				basis.
								(D)Public
				availabilityThe Board shall make data received under this
				paragraph publicly available, and shall annually report to Congress on servicer
				loss mitigation activities.
								(3)Failure to
				complyFailure by a lender or loan servicer to comply with the
				requirements under paragraph (1) shall constitute a defense to any
				foreclosure.
							(i)Payoff
				statements
							(1)Prohibition on
				fees
								(A)In
				generalNo lender or loan servicer (or any third party acting on
				behalf of such lender or loan servicer) may charge a fee for transmitting to
				any borrower the amount due to pay off the outstanding balance on the home
				mortgage loan of such borrower.
								(B)ExceptionAfter
				a lender or loan servicer (or any third party acting on behalf of such lender
				or loan servicer) has provided the information described in subparagraph (A)
				without charge on 4 occasions during a calendar year, the lender or loan
				servicer (or any third party acting on behalf of such lender or loan servicer)
				may thereafter charge a reasonable fee for providing such information during
				the remainder of the calendar year.
								(2)TimingThe
				information described in subparagraph (A) shall be provided to the borrower
				within a reasonable period of time but in any event not more than 5 business
				days after the receipt of the request by the lender or loan servicer.
							(j)Civil
				liability
							(1)In
				generalAny lender or loan servicer who fails to comply with any
				requirement of this section with respect to a borrower designated in a home
				mortgage loan contract, is liable to such borrower in an amount equal to the
				sum of—
								(A)any actual
				damages sustained by such borrower as a result of the failure;
								(B)an amount not
				less than $5,000; or
								(C)in the case of
				any successful action to enforce the foregoing liability the costs of the
				action, together with a reasonable attorney’s fee as determined by the
				court.
								(2)JurisdictionAny
				action by a borrower for a failure to comply with the requirements of this
				section may be brought in any United States district court, or in any other
				court of competent jurisdiction, not later than 3 years from the date of the
				occurrence of such violation. This subsection does not bar a person from
				asserting a violation of this section in an action by a lender or loan servicer
				to collect the debt owed on a home mortgage loan, or foreclose upon the home
				securing a home mortgage loan, or to stop a foreclosure upon that home, which
				was brought more than 3 years after the date of the occurrence of the violation
				as a matter of defense by recoupment or set-off in such action. An action under
				this section does not create an independent basis for removal of an action to a
				United States district court.
							(3)State attorney
				general enforcementAn action to enforce a violation of this
				section may also be brought by the appropriate State attorney general in any
				appropriate United States district court, or any other court of competent
				jurisdiction, not later than 3 years after the date on which the violation
				occurs. An action under this section does not create an independent basis for
				removal of an action to a United States district court.
							(k)DefinitionsIn
				this section, the following definitions shall apply:
							(1)LenderThe
				term lender has the same meaning as in section 3500.2 of title 24,
				Code of Federal Regulations, as in effect on the date of enactment of this
				section.
							(2)Loan
				servicerThe term loan servicer has the same meaning
				as the term servicer in section 6(i)(2) of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C.
				2605(i)(2)).
							.
			502.Real estate
			 settlement proceduresSection
			 6(b)(3) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2605(b)(3)) is amended by adding at the end the following new
			 subparagraph:
				
					(H)A statement
				explaining—
						(i)whether the
				account of the borrower is current, or if the account is not current, an
				explanation of the reason and date the account went into default;
						(ii)the current
				balance due on the loan, including the principal due, an explanation of the
				escrow balance, and whether there are any escrow deficiencies or shortages;
				and
						(iii)a full payment
				history of the borrower which shows in a clear and easily understandable
				manner, all of the activity on the home mortgage loan since the origination of
				the loan or the prior transfer of servicing, including the escrow account, and
				the application of
				payments.
						.
			503.Effective
			 dateThis title and the
			 amendments made by this title shall become effective 90 days after the date of
			 enactment of this Act, and shall apply to loan servicers and loan servicing
			 activities on and after that effective date.
			VIForeclosure prevention
			 counseling
			601.Foreclosure
			 prevention counselingSection
			 106(d)(6) of the Housing and Urban Development Act of 1968 (12 U.S.C.
			 1701x(d)(6)) is amended to read as follows:
				
					(6)Foreclosure
				prevention counseling
						(A)Notification at
				time of settlement of availability of counseling upon delinquency
							(i)In
				generalAt the time of settlement of any real estate transaction
				involving a qualified mortgage, and together with the final signed loan
				documents, a lender or loan servicer shall provide to each eligible homeowner a
				plain language statement in conspicuous 16-point type or larger which shall
				include the following:
								(I)Counseling
				statementA counseling statement that reads as follows:
								‘If you are
				more than 30 days late on your mortgage payments, your lender or loan servicer
				shall notify you of housing counseling agencies approved by the Secretary of
				Housing and Urban Development that may be able to assist you. Before you miss
				another mortgage payment, you are strongly encouraged to contact your lender or
				loan servicer or 1 of these agencies for assistance. If you are more than 60
				days late on your mortgage payments, your lender or loan servicer shall send
				you a second notification containing this information. In addition, if you are
				more than 60 days late on your mortgage payment, your lender or loan servicer
				shall notify an approved housing counseling agency so that such agency can
				contact you regarding any assistance it may be able to provide.‘You can also
				choose a housing counseling agency from the list provided with this statement
				to assist you. By calling 1 of these approved housing counseling agencies and
				signing an authorization form, your agency of choice will notify your lender or
				loan servicer of your decision.’.(II)Counseling
				agency listingA listing of at least 5 national, State and local
				housing counseling agencies approved by the Secretary. It is the responsibility
				of the lender or loan servicer to ensure that—
									(aa)if
				fewer than 5 approved housing counseling agencies serve the area where the
				eligible homeowner is located, all available housing counseling agencies in
				that area shall be listed; and
									(bb)the list shall
				include options of housing counseling agencies that provide in-person
				counseling, as well as telephone counseling.
									(ii)NoticeAny
				notice required to be sent pursuant to this subparagraph shall be sent by first
				class mail to the last known address of the eligible homeowner and if
				different, to the residence which is the subject of the mortgage. The notice
				shall also be sent by registered or certified mail.
							(B)Notification of
				availability of counseling upon delinquency after 60 days
							(i)In
				generalBefore a lender or loan servicer accelerates the maturity
				of a mortgage obligation, commences legal action, including mortgage
				foreclosure to recover under the obligation, or takes possession of a security
				of the mortgage debtor for the mortgage obligation, the lender or loan servicer
				is required to give notice to an eligible homeowner in conspicuous 16-point
				type or larger which shall include the following:
								(I)Housing
				counseling information in notice foreclosure statementA
				foreclosure notice that includes the following statement (blank lines to be
				filled in by the lender or loan servicer, as appropriate):
								‘This is an
				official notice that the mortgage on your home is in default, and the lender
				intends to foreclose in ___ days. The name, address, and phone number of
				housing counseling agencies approved by the Secretary of Housing and Urban
				Development serving your county are listed at the end of this notice.‘In addition,
				your lender or loan servicer shall notify such an approved housing counseling
				agency of your default so that such agency can contact you regarding any
				assistance it may be able to provide. You have the right to request that your
				lender or loan servicer not share your information with a housing counseling
				agency.‘You can also
				choose an approved housing counseling agency from the list provided with this
				notice to assist you. By calling one of these approved housing counseling
				agencies and signing an authorization form, your agency of choice will notify
				your lender or loan servicer of your decision.’.(II)Counseling
				agency listingA listing of at least 5 State and local housing
				counseling agencies approved by the Secretary. It is the responsibility of the
				lender or loan servicer to ensure that—
									(aa)if
				fewer than 5 approved housing counseling agencies serve the area where the
				eligible homeowner is located, all available housing counseling agencies in
				that area shall be listed; and
									(bb)the list shall
				include options of housing counseling agencies that provide in-person
				counseling, as well as telephone counseling.
									(ii)NoticeAny
				notice required to be sent pursuant to this subparagraph shall be sent by first
				class mail to the last known address of the eligible homeowner and if
				different, to the residence which is the subject of the mortgage. The notice
				shall also be sent by registered or certified mail
							(iii)TimingAny
				notice required to be sent pursuant to this subparagraph shall be sent at such
				time as the eligible homeowner is at least 60 days contractually delinquent in
				his or her mortgage payments or is in violation of other provisions of the
				mortgage.
							(iv)Inclusion in
				all foreclosure mailingsThe foreclosure notice and counseling
				agency listing required under subclauses (I) and (II) of clause (i) shall be
				included with all foreclosure mailings sent to an eligible homeowner.
							(C)No foreclosure
				if application for foreclosure prevention servicesA lender or
				loan servicer shall not initiate or continue a foreclosure—
							(i)upon receipt of a
				written confirmation that an eligible homeowner has engaged a housing
				counseling agency approved by the Secretary for the purposes of receiving
				foreclosure prevention services and assistance; and
							(ii)for the 45-day
				period beginning on the date of receipt of such written confirmation.
							(D)Duties
							(i)Duty of lender
				or servicer to forward information
								(I)In
				generalEach lender or loan servicer shall forward the contact
				information of each eligible homeowner who has borrowed amounts from such
				lender or loan servicer for a qualified mortgage to a housing counseling agency
				approved by the Secretary in the event the mortgage payment of that homeowner
				is or becomes more than 60 days late so that the housing counseling agency can
				attempt to reach the homeowner.
								(II)Pre-existing
				relationshipIn the case that an eligible homeowner has a
				pre-existing relationship with a housing counseling agency approved by the
				Secretary, or a preference for one agency over another, the homeowner may
				indicate as such—
									(aa)at
				the time of settlement of the real estate transaction involving a qualified
				mortgage issued to that homeowner;
									(bb)by
				providing written correspondence to the lender or loan servicer for such
				qualified mortgage stating which housing counseling agency the homeowner would
				like to work with in case the homeowner should become delinquent in his or her
				mortgage payments; or
									(cc)by
				signing an authorization form at the office of such housing counseling agency
				of choice, which form shall then be sent to the lender or loan servicer.
									(III)Rules of
				constructionIn order to carry out the provisions of this
				paragraph, lenders and loan servicers may form relationships with housing
				counseling agencies approved by the Secretary to provide services to eligible
				homeowners. Notwithstanding the previous sentence, exclusive relationships
				between any such parties are strictly prohibited.
								(ii)Agency
				representation of homeownerWhen a housing counseling agency
				provides a lender or loan servicer with a signed authorization form to
				represent an eligible homeowner, the lender or servicer shall respond to
				requests from that agency for information within 3 days, and to any workout
				proposals of that agency within 7 days. A lender or loan servicer may not
				refuse to work with a housing counselor from a housing counseling agency
				approved by the Secretary, if a signed authorization form an eligible homeowner
				has been received by that lender or loan servicer (faxed, scanned, and other
				electronically reproduced authorizations of such authorization form shall also
				be acceptable).
							(iii)Required
				disclosures to homeownerEach eligible homeowner shall be
				informed at the time of settlement of the real estate transaction involving a
				qualified mortgage issued to that homeowner that under this paragraph a housing
				counseling agency may provide easier access to assistance in case the homeowner
				becomes delinquent on his or her mortgage payments and that no information that
				would make it possible to identify the homeowner will be given to any other
				entity for any reason without the prior approval of the homeowner.
							(iv)Required
				resolutionsA lender or loan servicer shall be required to
				consider all loss mitigation resolutions for each case of foreclosure initiated
				by the lender or loan servicer, including the modification of a qualified
				mortgage to a more permanent, affordable interest rate.
							(v)Required
				disclosures to housing counseling agenciesA lender or loan
				servicer shall disclose to any housing counseling agency approved by the
				Secretary and authorized to represent an eligible homeowner the name of the
				originator of the loans as stated in the Pooling and Servicing Agreement, and
				the name of the pool Trustee.
							(E)Reimbursements
				for housing counseling services
							(i)In
				generalA lender or loan servicer of a qualified mortgage made to
				an eligible homeowner shall reimburse the housing counseling agency that is
				authorized to represent the homeowner upon the rendering of services by such
				agency to the homeowner under this paragraph.
							(ii)ReimbursementA
				lender or loan servicer shall seek reimbursement for the payment of housing
				counseling services as described under clause (i) from the Trust, if any,
				designated in the lender or servicer’s Pooling and Servicing Agreement.
							(F)Availability of
				waiver
							(i)In
				generalAn eligible homeowner may choose not to receive
				information regarding State and local housing counseling agencies approved by
				the Secretary, or to have their information shared with State and local housing
				counseling agencies, or both, at any time after default. An eligible homeowner
				may also submit a signed letter to their lender or loan servicer at any time
				after default to waive their right to receive information regarding State and
				local housing counseling agencies.
							(ii)Limitation on
				waiverThe waiver described under clause (i) shall only apply to
				the receipt of information regarding housing counseling agencies located in the
				area where the homeowner is located or the sharing of the homeowner’s personal
				information with such agencies. The waiver described under clause (i) shall not
				apply to the right of the homeowner to seek foreclosure prevention counseling,
				nor does it relieve the lender or loan servicer of the requirement to notify
				the homeowner of the availability of counseling as described in this
				section.
							(G)DefinitionsIn
				this paragraph, the following definitions shall apply:
							(i)LenderThe
				term lender has the same meaning as in section 3500.2 of title
				24, Code of Federal Regulations.
							(ii)Loan
				servicerThe term loan servicer has the same
				meaning as the term servicer as that term is defined in section
				6(i)(2) of the Real Estate Settlement Procedures Act (12 U.S.C.
				2605(i)(2)).
							.
			VIIRemedies and
			 enforcement
			701.Material
			 disclosures and violations
				(a)Material
			 disclosuresSection 103(u) of the Truth in Lending Act (15 U.S.C.
			 1602(u)) is amended by—
					(1)striking
			 material disclosures and inserting material disclosures
			 or violations; and
					(2)striking
			 and the disclosures required by section 129(a) and inserting
			 and the provisions of sections 129, 129A, and 129B..
					(b)Consequences of
			 failure To complySection 129(j) of the Truth in Lending Act (15
			 U.S.C. 1639(j)) is amended by striking contains a provision prohibited
			 by and inserting violates a provision of.
				702.Right of
			 rescission
				(a)Time limit for
			 exercise of rightSection 125(f) of the Truth in Lending Act (15
			 U.S.C. 1635(f)) is amended by striking An obligor’s right of rescission
			 shall expire three years after the date of consummation and inserting
			 An obligor’s right of rescission shall extend to 6 years from the date
			 of consummation.
				(b)Assertion of
			 rightSection 130(e) of the Truth in Lending Act (15 U.S.C.
			 1640(e)) is amended by inserting after the second sentence the following new
			 sentence: This subsection shall not bar a person from asserting a right
			 to rescission under section 125 in an action to collect the debt or as a
			 defense to a judicial foreclosure or to stop a nonjudicial foreclosure after
			 the expiration of the time period set forth in section 125(f), but not exceed
			 10 years from the date of the consummation of the transaction..
				703.Civil
			 liability
				(a)In
			 generalSection 130 of the Truth in Lending Act (15 U.S.C. 1640)
			 is amended by—
					(1)striking
			 creditor and inserting creditor or mortgage
			 broker in each place that term appears;
					(2)striking
			 creditor and inserting
			 creditor or mortgage
			 broker in each place that term appears; and
					(3)striking
			 creditor's and inserting creditor's or mortgage
			 broker's in each place that term appears.
					(b)Statute of
			 limitations extended for section 129, 129A, or 129B
			 ViolationsSection 130(e) of the Truth in Lending Act (15 U.S.C.
			 1640(e)), as amended by section 702(b), is further amended—
					(1)in the first
			 sentence, by striking Any action and inserting Except as
			 otherwise provided in this subsection, any action;
					(2)by inserting
			 after the first sentence the following new sentence: Any action under
			 this section with respect to any violation of section 129, 129A, or 129B may be
			 brought in any United States district court, or in any other court of competent
			 jurisdiction, within 3 years from the date of the occurrence of the
			 violation.; and
					(3)in the fifth
			 sentence (as so redesignated) by striking violation of section
			 129 and inserting violation of section 129, 129A, or
			 129B.
					(c)Enforcement by
			 State attorneys generalAn action to enforce a violation of
			 section 129, 129A, or 129B of the Truth in Lending Act, as amended and added by
			 this Act, may also be brought by the appropriate State attorney general in any
			 appropriate United States district court, or any other court of competent
			 jurisdiction, not later than 3 years after the date on which the violation
			 occurs. An action under this subsection does not create an independent basis
			 for removal of an action to a United States district court.
				(d)Other changes
			 to civil liability
					(1)Amount of
			 awardSection 130(a)(2) of the Truth in Lending Act (15 U.S.C.
			 1640(a)(2)) is amended—
						(A)in subparagraph
			 (A)(iii), by—
							(i)striking
			 $200 and inserting $500;
							(ii)striking
			 $2,000 and inserting $5,000; and
							(iii)adding before
			 the semicolon at the end the following: , such amount to adjusted
			 annually based on the consumer price index, to maintain current value.;
			 and
							(B)in subparagraph
			 (B), by striking 500,000 and inserting
			 $5,000,000.
						(2)Failure to
			 comply with section 129ASection 130(a)(4) of the Truth in
			 Lending Act (15 U.S.C. 1640(a)(4)) is amended by inserting or
			 129A after 129.
					704.Liability for
			 monetary damagesSection 131
			 of the Truth in Lending Act (15 U.S.C. 1641) is amended by—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after subsection (e) the
			 following new subsection:
					
						(f)Liability of
				assignees for monetary damages for violations of sections 129A and
				129B
							(1)Subprime or
				nontraditional loans
								(A)Individual
				actionsNotwithstanding subsections (a) and (e), any person who
				purchases, holds, or is otherwise assigned a mortgage or similar security
				interest in connection with a subprime or nontraditional home mortgage loan,
				other than a loan described under section 103(aa), shall be liable in an
				individual action for remedies available under section 130 for violations of
				sections 129A and 129B that the consumer could assert against the creditor or
				mortgage originator originating that mortgage.
								(B)Class
				actionsNotwithstanding subsections (a) and (e), any person who
				purchases, holds, or is otherwise assigned a mortgage or similar security
				interest in connection with a subprime or nontraditional home mortgage loan,
				other than a loan described under section 103(aa), shall be liable in a class
				action for remedies available under section 130 for violations of section 129A
				that the consumer could assert against the creditor or mortgage originator
				originating that mortgage, unless such person demonstrates, by a preponderance
				of the evidence, that a reasonable person exercising ordinary and independent
				due diligence could not determine that the home mortgage loan was not in
				compliance with the requirements of section 129A.
								(2)Other
				loansNotwithstanding subsections (a) and (e), any person who
				purchases, holds, or is otherwise assigned a mortgage or similar security
				interest in connection with home mortgage loan other than a loan described
				under section 103(aa), a subprime, or a nontraditional loan, shall be liable
				only in an individual action for remedies available under section 130 for
				violations of section 129B that the consumer could assert against the creditor
				or mortgage originator originating that mortgage, provided that such liability
				is limited to the amount of all remaining indebtedness and the total amount
				paid in connection with the transaction plus amounts required to recover costs,
				including reasonable attorneys'
				fees.
							.
				705.Remedy in lieu
			 of rescission for certain violationsSection 131 of the Truth in Lending Act (15
			 U.S.C. 1641) is further amended by adding at the end the following new
			 subsection:
				
					(h)Remedy in lieu
				of rescission for certain violationsAt the election of a
				consumer entitled to rescind for violations of sections 129, 129A, or 129B, any
				person (including a creditor) who holds, purchases, or is otherwise assigned a
				mortgage or similar security interest in connection with home mortgage
				loan—
						(1)may be required
				to make such adjustments to the balance of the obligation as are required under
				section 125; and
						(2)shall modify or
				refinance the loan, at no cost to the consumer, the resulting balance of which
				shall provide terms that would have satisfied the requirements of sections 129,
				129A, or 129B at the origination of the loan and to pay costs and reasonable
				attorneys
				fees.
						.
			706.Prohibition on
			 mandatory arbitrationSection
			 131 of the Truth in Lending Act (15 U.S.C. 1641) is further amended by adding
			 at the end the following new subsection:
				
					(i)Rule of
				constructionNo provision in
				a home mortgage loan shall be construed to bar a consumer from access to any
				judicial procedure, forum, or remedy through any court of competent
				jurisdiction under any provision of Federal or State
				law.
					.
			707.Lender
			 liabilitySection 130 of the
			 Truth in Lending Act (15 U.S.C. 1640) is amended by adding at the end the
			 following new subsection:
				
					(i)Lender
				liability
						(1)Transitive
				liability for subprime loanIn any case in which a mortgage
				broker sells or delivers a high-cost mortgage, a subprime mortgage, or a
				nontraditional mortgage, a creditor shall be liable for the acts, omissions,
				and representations made by the mortgage broker in connection with such home
				mortgage loan.
						(2)Transitive
				liability for other loansIn the case of any other home mortgage
				loan not described under paragraph (1) in which a mortgage broker has received
				a yield spread premium or other compensation from a creditor, the creditor
				shall be liable for the acts, omissions, and representations made by the
				mortgage broker in connection with such home mortgage
				loan.
						.
			VIIIOther banking
			 agency authority
			801.Inclusion of
			 all banking agencies in the regulatory authority under the Federal Trade
			 Commission Act with respect to depository institutions
				(a)In
			 generalSection 18(f) of the Federal Trade Commission Act (15
			 U.S.C. 57a(f)(1)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the first
			 sentenced—
							(i)by
			 striking banks or savings and loan institutions described in paragraph
			 (3), each agency specified in paragraph (2) or (3) of this subsection shall
			 establish and inserting depository institutions and Federal
			 credit unions, the Federal banking agencies and the National Credit Union
			 Administration Board shall each establish; and
							(ii)by
			 striking banks or savings and loan institutions described in paragraph
			 (3), subject to its jurisdiction and inserting depository
			 institutions or Federal credit unions subject to the jurisdiction of such
			 agency or Board;
							(B)in the second
			 sentence, by striking The Board of Governors of the Federal Reserve
			 System (with respect to banks) and the Federal Home Loan Bank Board (with
			 respect to savings and loan institutions described in paragraph (3))
			 and inserting Each Federal banking agency (with respect to the
			 depository institutions each such agency supervises);
						(C)in the third
			 sentence—
							(i)by
			 striking each such Board and inserting each such banking
			 agency and the National Credit Union Administration Board;
							(ii)by striking banks or savings and
			 loan institutions described in paragraph (3) each place such term
			 appears and inserting depository institutions subject to the
			 jurisdiction of such agency;
							(iii)by striking
			 (A) any such Board and inserting (A) any such Federal
			 banking agency or the National Credit Union Administration Board;
			 and
							(iv)by
			 striking with respect to banks, savings and loan institutions
			 and inserting with respect to depository institutions;
			 and
							(D)by adding at the
			 end the following: For purposes of this subsection, the terms
			 Federal banking agency and depository institution
			 have the same meaning as in section 3 of the Federal Deposit Insurance
			 Act.;
						(2)in paragraph (3),
			 by inserting by the Director of the Office of Thrift Supervision
			 before the period at the end;
					(3)in paragraph (4), by inserting by
			 the National Credit Union Administration before the period at the end;
			 and
					(4)by amending
			 paragraph (5) to read as follows:
						
							(5)For the purpose of the exercise by
				the Federal banking agencies described in paragraphs (2) and (3) and the
				National Credit Union Administration Board described in paragraph (4) of its
				powers under any Act referred to in those paragraphs, a violation of any
				regulation prescribed under this subsection shall be considered a violation of
				a requirement imposed under that Act. In addition to its powers under any
				provision of law specifically referred to in paragraphs (2) through (4), each
				of the agencies or the Board referred to in those paragraphs may exercise, for
				the purpose of enforcing compliance with any regulation prescribed under this
				subsection, any other authority conferred on it by
				law.
							.
					(b)PreemptionSuch
			 section 18(f) is further amended by striking paragraph (6) and inserting the
			 following:
					
						(6)Notwithstanding anything in this
				subsection or any other provision of law, including the National Bank Act (12
				U.S.C. 38 et seq.) and the Home Owners' Loan Act (12 U.S.C. 1461 et seq.),
				regulations promulgated under this subsection shall be considered supplemental
				to State laws governing unfair and deceptive acts and practices and may not be
				construed to preempt any provision of State law that provides equal or greater
				protections.
						.
				(c)Technical
			 amendmentSuch section 18(f) is further amended in paragraph
			 (2)(C), by inserting than after (other.
				IXMiscellaneous
			901.AuthorizationsFor fiscal years 2008, 2009, 2010, 2011, and
			 2012, there are authorized to be appropriated to the Attorney General of the
			 United States, a total of—
				(1)$31,250,000 to
			 support the employment of 30 additional agents of the Federal Bureau of
			 Investigation and 2 additional dedicated prosecutors at the Department of
			 Justice to coordinate prosecution of mortgage fraud efforts with the offices of
			 the United States Attorneys; and
				(2)$750,000 to support the operations of
			 interagency task forces of the Federal Bureau of Investigation in the areas
			 with the 15 highest concentrations of mortgage fraud.
				
